Title: [Diary entry: 19 October 1785]
From: Washington, George
To: 

Wednesday 19th. Thermometer at  in the Morng.  at Noon and  at Night. Wind which had been at No. Wt. yesterday, & clear, had now shifted to the So. Et. and lowered till Night, when it began to

rain; which it did more or less through the Night, the wind blowing fresh. Immediately after breakfast I set out for my return home—at which I arrived a little after Noon. And found my Brother Jno., his Wife; Daughter Milly, & Sons Bushrod & Corbin, & the wife of the first—Mr. Willm. Washington & his wife & 4 Children & Colo. Blackburn—to whom was added in the Evening Mr. Willm. Craik. Mr. Houdon having finished the business which brot. him hither, went up on Monday with his People, work, and impliments in my Barge, to Alexandria, to take a Passage in the Stage for Philadelphia the next Morning. Sowed (after making good the vacancies of the former) about a pint of the Cape of Good hope Wheat, sent me by Mr. Powell of Philadelphia, in 14 rows alongside of the other in the enclosure behind the Stables. Also—sowed about a table Spoonful of the Buffaloe or Kentucke Clover sent me by Doctr. Stuart alongside of the Guinea grass at the foot of the above Wheat & continuance of the rows thereof.